Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 2011/0070476).
Regarding claims 1, 2, 4 and 5, Takahashi discloses a partition member (20) which has two surfaces in a thickness direction (see Fig. 1, for example), and which separates single cells (10) that make up an assembled battery (1), 
wherein when the average temperature of one of the two surfaces exceeds 180C., a thermal resistance per unit area (θ1) in the thickness direction satisfies Expression 1 below; and 
when the average temperatures of both of the two surfaces do not exceed 80C., a thermal resistance per unit area (θ1) in the thickness direction satisfies Expression 2 below, 
θ1 ≥ 5.0 x 103 (m2K/W) 		(Expression 1), and 
θ2 ≤ 4.0 x 103 (m2K/W) 		(Expression 2). 
Applicant has defined (italicized above) the claimed partition member by its thermal conductivity properties rather than the physical structure of the partition.  Takahashi appears to 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 9, Takahashi teaches the claimed structure, as mentioned above in claim 1.  Takahashi goes on to disclose a method in which the thermal conductivity changes and the heat transfer is reduced when an “abnormal” condition is sensed (see paragraph 56).  As mentioned above, the material of the partition as claimed is the same as the material of the partition of Takahashi.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2011/0070476) in view of Sugita (US 2012/0028107).
Regarding claim 3, Takahashi is silent to the thickness of the partition. 
Sugita also discloses a battery system with a heat conducting/insulation partition (see abstract).
Sugita discloses the known effect that partition thickness has on heat transfer between adjacent cells (see paragraphs 11 and 44).  As the desired heat conduction is a variable that can be modified by adjusting thickness, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed thickness cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness in the partition of Takahashi to obtain the desired heat conductivity/resistivity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. On pages 6 and 7, Applicant argues that Takahashi does not necessarily teach the claimed expressions of claim 1.  The Office respectfully disagrees with this argument.  Applicant’s arguments are based around a control method for the claimed assembled battery.  In other words, as best understood, it appears as .
Applicant’s claims are directed toward a partition member that exhibits certain properties (thermal resistance) when operated in a specific way.  The partition of Takahashi would exhibit the same results if it were operated in the same way.  Regarding these limitations which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Applicant’s arguments are seemingly directed toward the “blowing agent” of Takahashi that would exhibit a different thermal resistance.  It is noted, however, that Takahashi teaches partition members with the blowing agent, as well as partition members without the blowing agent (see paragraph 64  which discloses that some partitions have the blowing agent, while others do not).  When the blowing agent is not present in the partition, the partitions are identical to that claimed and will exhibit the same thermal properties when operated in the same manner.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725